Citation Nr: 1022450	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. J.T.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1965 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in March 2010.  A transcript of the hearing is 
associated with the claims file.

The Board notes that in a December 2009 statement, the 
Veteran withdrew his appeal with regard to the issue of 
entitlement to service connection for dental treatment 
purposes for the loss of two front teeth.  The Board has 
limited its consideration accordingly.

The issue of entitlement to service connection for 
depression, to include as secondary to bilateral hearing loss 
disability and tinnitus, was raised by the record, 
specifically by testimony provided by the Veteran at his 
March 2010 Board hearing.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).
 

FINDING OF FACT

Tinnitus originated during the Veteran's active service.



CONCLUSION OF LAW

The requirements for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
 


Analysis

In this case, the service treatment records (STRs) are 
negative for any complaints of or treatment for tinnitus 
while the Veteran was on active duty.  However, the Veteran 
has reported that during active service he sustained 
significant acoustic trauma in the form of arms fire and 
mortar explosions while in training and while serving in the 
Republic of Vietnam.  He has reported that he has experienced 
ringing in his ears ever since sustaining hazardous noise 
exposure in active service.

The Veteran is competent to state when he first experienced 
ringing in his ears and that the symptoms have continued 
since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board finds the Veteran here to be credible.  Additionally, 
as his DD Form 214 indicates receipt of a sharpshooter 
decoration, noise exposure is deemed consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).

In January 2009, the Veteran was afforded a VA examination 
to, in part, determine the nature and etiology of his 
reported tinnitus.  At that time, he reported that he 
experienced constant, bilateral tinnitus that had its onset 
when he was approximately 18 years old and participating in 
military training exercises.  The examiner diagnosed the 
Veteran with tinnitus.  The examiner opined that it was at 
least as likely as not that the Veteran's tinnitus was a 
symptom associated with his hearing loss but found that, 
based on a normal whispered voice test at separation, the 
hearing loss was not due to service.  Thus, the examiner then 
opined that it was less likely as not that the Veteran's 
tinnitus was related to military noise exposure.  

The Board notes that at the time of the January 2009 VA 
examination, the Veteran was not service-connected for 
bilateral hearing loss disability.  However, in a November 
2009 Decision Review Officer (DRO) decision, the Veteran was 
granted entitlement to service connection for bilateral 
hearing loss disability.  Thus, the basis for the prior 
negative nexus opinion is no longer applicable.

Also of record is a June 2008 letter from the Veteran's 
private licensed hearing aid specialist, Ms. P.D.  In her 
letter, Ms. P.D. stated that she reviewed the Veteran's 
service records and his VA medical records, and after 
completion of a complete audiometric evaluation, it was her 
opinion that the Veteran's tinnitus was caused by an acoustic 
trauma he suffered during his military service. 

In sum, the VA examiner opined that the Veteran's tinnitus 
was related to his bilateral hearing loss disability, for 
which the Veteran is now service-connected, and the Veteran's 
licensed hearing aid specialist related the Veteran's 
tinnitus to noise exposure sustained in active service.  

Accordingly, the preponderance of the evidence weighs in 
favor of the claim and entitlement to service connection for 
tinnitus is therefore warranted.   


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


